

	

		III

		109th CONGRESS

		2d Session

		S. RES. 433

		IN THE SENATE OF THE UNITED STATES

		

			April 5, 2006

			Mr. Durbin (for himself,

			 Mr. Ensign, and Mr. Lautenberg) submitted the following resolution;

			 which was considered and agreed to

		

		RESOLUTION

		Honoring The American Society for the

		  Prevention of Cruelty to Animals for the 140 years of service that it has

		  provided to the citizens of the United States and their animals.

		  

	

	

		Whereas April 10, 2006, marks the 140th anniversary of the

			 founding of The American Society for the Prevention of Cruelty to Animals

			 (referred to in this preamble as ASPCA);

		Whereas ASPCA has provided services to millions of

			 citizens of the United States and their animals since Henry Bergh established

			 the society in New York City in 1866;

		Whereas ASPCA was the first humane society established in

			 the western hemisphere;

		Whereas ASPCA teaches children the character-building

			 virtues of compassion, kindness, and respect for all of God's creatures;

		Whereas the dedicated directors, staff, and volunteers of

			 ASPCA have provided shelter, medical care, behavioral counseling, and placement

			 for abandoned, abused, or homeless animals in the United States for more than a

			 century; and

		Whereas ASPCA, through its observance of April as

			 Prevention of Cruelty to Animals Month, its Animal Poison

			 Control Center, and its promotion of humane animal treatment through programs

			 dedicated to law enforcement, education, shelter outreach, legislative affairs,

			 counseling, veterinary services, and behavioral training, has provided

			 invaluable services to the citizens of the United States and their animals:

			 Now, therefore, be it

		

	

		That the Senate—

			(1)honors The

			 American Society for the Prevention of Cruelty to Animals for its 140 years of

			 service to the citizens of the United States and their animals; and

			(2)respectfully

			 requests the Secretary of the Senate to transmit a copy of this resolution to

			 the president of The American Society for the Prevention of Cruelty to

			 Animals.

			

